DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pub. No. JP 2016-31468 A by Saito et al. (“Saito”).

As to claim 1, Saito discloses a resolution adjustment method applied to image display of a display device (Saito, the display control apparatus can provide display specification information suitable for the resolution of each input image in the display image to each image output apparatus and can output an image of a desired resolution to reach image output apparatus, ¶ [0017]), the display device having a plurality of transmission ports to be connected to a plurality of image sources respectively (Saito, the PC 5 connected to the input/output unit 15 of the port 1 and the port 2 is given an EDID of type 2. The PC 5 connected to the port 3 is given a type 3 EDID. Figures 1-4, ¶ [0047]), the resolution adjustment method comprising: 
the display device providing a display menu to obtain a display layout, the display layout being composed of a plurality of display areas respectively corresponding to the plurality of transmission ports; As shown in figures 10-12 of Saito, a display menu is presented to a user in order to select the layout of the display as well as which ports are directed to which display area within the layout.
the display device performing a resolution parameter setting on each display area according to the display layout and an original resolution parameter of the display device (Saito, if it determined that the resolution of the port i needs to be changed, the control unit 11 reads an EDID suitable for the resolution of the port i after the setting change from all the EDID storage unit 14a of the storage unit 14. The control unit 11 stored the read EDID in the EDID storage unit 16 corresponding to the port i. The control unit 11 causes the PC 5 to acquire a new EDID by causing the input/output unit 15 of the port i to cut off an restore the connection with the PC 5. Figure 9, ¶ [0058]); Saito teaches the layout determining the resolution of the display images (Figures 6 and 7).
the display device generating an updated product code and a plurality of updated resolution parameters corresponding to the plurality of display areas according to an original product code and the original resolution parameter of the display device and each resolution parameter setting (Saito, the EDID includes information on manufacturing such as the manufacturer of the monitor 1, model name, serial number and manufacturing data, and information necessary for displaying the resolution of the display on the monitor 1, horizontal frequency, vertical frequency, clock frequency, etc. ¶ [0027])(Saito, the monitor can give EDID suitable for the resolution of each input image in the image for display to each PC 5, and can make each PC 5 output an image of a desired resolution. Even if the resolutions of the respective input image in the display image are different from each other, the monitor 1 can provide EDIDs of different resolutions to the respective PCs 5. ¶ [0070]); and
each image source reading the updated product code and the corresponding updated resolution parameter and outputting an image with the corresponding updated resolution parameter via the corresponding transmission port to the corresponding display area (Saito, the monitor can give EDID suitable for the resolution of each input image in the image for display to each PC 5, and can make each PC 5 output an image of a desired resolution. Even if the resolutions of the respective input image in the display image are different from each other, the monitor 1 can provide EDIDs of different resolutions to the respective PCs 5. ¶ [0070]).
As to claim 2, Saito discloses the resolution adjustment method wherein each updated resolution parameter comprises at least one of a horizontal resolution, a vertical resolution, and a frame rate (Saito, the control unit 11 can store EDIDs of different resolutions in the four EDID storage units 16, and can output image of different resolutions to the four PCs 5, respectively. As a result, the image generation unit 12 of the monitor 1 can acquire an image of a resolution suitable for each divided area from the PC 5, and display the PbyP image shown in FIG. 4, Figure 4, ¶ [0040]). As shown in figures 4-8 of Saito, the vertical or horizontal resolution changes depending on the layout of each image which divides the screen into smaller image areas.
As to claim 3, Saito discloses the resolution adjustment method wherein the step of each image source reading the updated product code and the corresponding updated resolution parameter comprises: 
the display device outputting a hot plug signal to each image source via the plurality of transmission ports (Saito, in the HDMI cable, in addition to the line for transmitting and receiving the image signal, the HPD (Hot Plug Detect) line for detecting the presence or absence of connection of the device and the DDC (Display Data Channel) line for transmitting and receiving the data include. The HPD line is a line for transmitting a hot plug detection signal, and the DDC line is a line for transmitting data such as EDID. ¶ [0041]); and 
each image source reading the updated product code and the corresponding updated resolution parameter via the corresponding transmission port after receiving the hot plug signal (Saito, The monitor 1 changes the hot plug detection signal form the low level to the high level in a start-up process by power on or the like. The PC 5 monitors the hot plug detection signal of the HPD line, and determines that the monitor 1 is connected when the hot plug detection signal changed to the high level. Thereafter, the PC 5 acquired the EDID stored in the EDID storage unit 16 of the monitor 1 via the DDC line, and generates and outputs an image at the acquired resolution of the EDID. ¶ [0042]).
As to claim 4, Saito discloses the resolution adjustment method wherein the display layout comprises at least one of a picture-by-picture (PBP) layout and a picture-in-picture (PIP) layout (Saito, the control unit 11 can store EDIDs of different resolutions in the four EDID storage units 16, and can output image of different resolutions to the four PCs 5, respectively. As a result, the image generation unit 12 of the monitor 1 can acquire an image of a resolution suitable for each divided area from the PC 5, and display the PbyP image shown in FIG. 4, Figure 4, ¶ [0040]).
As to claim 5, Saito discloses the resolution adjustment method wherein the step of the display device providing the display menu to obtain the display layout comprises: 
the display device displaying the display menu in an on-screen-display (OSD) manner (Saito, The monitor 1 according to the present embodiment display a setting change screen on the display unit 2 in order to receive settings regarding the PbyP function and the PinP function… the setting change screen is displayed on a so-called OSD (On-Screen Display)… Figures 10 to 12 show display examples of the setting change screen. Figures 10-12, ¶¶ [0060 and 0061]); and
the display device obtaining the display layout according to an operation result for the display menu. As shown in figures 10-12 of Saito, a display menu is presented to a user in order to select the layout of the display as well as which ports are directed to which display area within the layout.
As to claim 6, Saito discloses the resolution adjustment method wherein the original product code and the original resolution parameter exist in an extended display identification data (EDID) of the display device (Saito, the EDID includes information on manufacturing such as the manufacturer of the monitor 1, model name, serial number and manufacturing data, and information necessary for displaying the resolution of the display on the monitor 1, horizontal frequency, vertical frequency, clock frequency, etc. ¶ [0027]).
As to claim 7, Saito discloses a display device having a resolution adjustment function (Saito, the display control apparatus can provide display specification information suitable for the resolution of each input image in the display image to each image output apparatus and can output an image of a desired resolution to reach image output apparatus, ¶ [0017]) applied to image display of a plurality of image sources (Saito, the PC 5 connected to the input/output unit 15 of the port 1 and the port 2 is given an EDID of type 2. The PC 5 connected to the port 3 is given a type 3 EDID. Figures 1-4, ¶ [0047]), the display device comprising:
a monitor (Saito, monitor 1, Figure 1) having a plurality of transmission ports to be connected to the plurality of image sources respectively (Saito, the PC 5 connected to the input/output unit 15 of the port 1 and the port 2 is given an EDID of type 2. The PC 5 connected to the port 3 is given a type 3 EDID. Figures 1-4, ¶ [0047]), the monitor providing a display menu to obtain a display layout, the display layout being composed of a plurality of display areas corresponding to the plurality of transmission ports; As shown in figures 10-12 of Saito, a display menu is presented to a user in order to select the layout of the display as well as which ports are directed to which display area within the layout.
a storage unit (Saito, EDID storage unit 14, Figure 2) disposed in the monitor, an original product code and an original resolution parameter of the monitor being stored in the storage unit (Saito, the EDID includes information on manufacturing such as the manufacturer of the monitor 1, model name, serial number and manufacturing data, and information necessary for displaying the resolution of the display on the monitor 1, horizontal frequency, vertical frequency, clock frequency, etc. ¶ [0027]); and
a control unit (Saito, control unit 11, Figure 2) electrically connected to the monitor and the storage unit, the control unit performing a resolution parameter setting on each display area according to the display layout and the original resolution parameter (Saito, if it determined that the resolution of the port i needs to be changed, the control unit 11 reads an EDID suitable for the resolution of the port i after the setting change from all the EDID storage unit 14a of the storage unit 14. The control unit 11 stored the read EDID in the EDID storage unit 16 corresponding to the port i. The control unit 11 causes the PC 5 to acquire a new EDID by causing the input/output unit 15 of the port i to cut off an restore the connection with the PC 5. Figure 9, ¶ [0058]), Saito teaches the layout determining the resolution of the display images (Figures 6 and 7).
the control unit generating an updated product code and a plurality of updated resolution parameters corresponding to the plurality of display areas according to the original product code, the original resolution parameter and each resolution parameter setting (Saito, the EDID includes information on manufacturing such as the manufacturer of the monitor 1, model name, serial number and manufacturing data, and information necessary for displaying the resolution of the display on the monitor 1, horizontal frequency, vertical frequency, clock frequency, etc. ¶ [0027])(Saito, the monitor can give EDID suitable for the resolution of each input image in the image for display to each PC 5, and can make each PC 5 output an image of a desired resolution. Even if the resolutions of the respective input image in the display image are different from each other, the monitor 1 can provide EDIDs of different resolutions to the respective PCs 5. ¶ [0070]);
wherein each image source reads the updated product code and the corresponding updated resolution parameter stored in the storage unit and outputs an image with the corresponding updated resolution parameter via the corresponding transmission port to the corresponding display area (Saito, the monitor can give EDID suitable for the resolution of each input image in the image for display to each PC 5, and can make each PC 5 output an image of a desired resolution. Even if the resolutions of the respective input image in the display image are different from each other, the monitor 1 can provide EDIDs of different resolutions to the respective PCs 5. ¶ [0070]).
As to claim 9, Saito discloses the display device wherein each updated resolution parameter comprises at least one of a horizontal resolution, a vertical resolution, and a frame rate (Saito, the control unit 11 can store EDIDs of different resolutions in the four EDID storage units 16, and can output image of different resolutions to the four PCs 5, respectively. As a result, the image generation unit 12 of the monitor 1 can acquire an image of a resolution suitable for each divided area from the PC 5, and display the PbyP image shown in FIG. 4, Figure 4, ¶ [0040]). As shown in figures 4-8 of Saito, the vertical or horizontal resolution changes depending on the layout of each image which divides the screen into smaller image areas.
As to claim 10, Saito discloses the display device wherein the control unit controls the monitor to output a hot plug signal to each image source via the plurality of transmission ports (Saito, in the HDMI cable, in addition to the line for transmitting and receiving the image signal, the HPD (Hot Plug Detect) line for detecting the presence or absence of connection of the device and the DDC (Display Data Channel) line for transmitting and receiving the data include. The HPD line is a line for transmitting a hot plug detection signal, and the DDC line is a line for transmitting data such as EDID. ¶ [0041]), and each image source reads the updated product code and the corresponding updated resolution parameter via the corresponding transmission port after receiving the hot plug signal (Saito, The monitor 1 changes the hot plug detection signal form the low level to the high level in a start-up process by power on or the like. The PC 5 monitors the hot plug detection signal of the HPD line, and determines that the monitor 1 is connected when the hot plug detection signal changed to the high level. Thereafter, the PC 5 acquired the EDID stored in the EDID storage unit 16 of the monitor 1 via the DDC line, and generates and outputs an image at the acquired resolution of the EDID. ¶ [0042]).
As to claim 11, Saito discloses the display device wherein the display layout comprises at least one of a picture-by-picture layout and a picture-in-picture layout (Saito, the control unit 11 can store EDIDs of different resolutions in the four EDID storage units 16, and can output image of different resolutions to the four PCs 5, respectively. As a result, the image generation unit 12 of the monitor 1 can acquire an image of a resolution suitable for each divided area from the PC 5, and display the PbyP image shown in FIG. 4, Figure 4, ¶ [0040]).
As to claim 12, Saito discloses the display device wherein the control unit controls the monitor to display the display menu in an on-screen-display manner (Saito, The monitor 1 according to the present embodiment display a setting change screen on the display unit 2 in order to receive settings regarding the PbyP function and the PinP function… the setting change screen is displayed on a so-called OSD (On-Screen Display)… Figures 10 to 12 show display examples of the setting change screen. Figures 10-12, ¶¶ [0060 and 0061]), and the monitor obtains the display layout according to an operation result for the display menu. As shown in figures 10-12 of Saito, a display menu is presented to a user in order to select the layout of the display as well as which ports are directed to which display area within the layout.
As to claim 13, Saito discloses the display device wherein the storage unit (Saito, EDID storage unit 14, Figure 2) is an electrically erasable programmable read-only memory (EEPROM) (Saito, the storage unit 14 is configured using a data rewritable non-volatile memory element such as an EEPROM (Electrically Erasable Programmable Read Only Memory) or a flash memory. ¶ [0026]), and the original product code and the original resolution parameter exist in an extended display identification data of the display device (Saito, the EDID includes information on manufacturing such as the manufacturer of the monitor 1, model name, serial number and manufacturing data, and information necessary for displaying the resolution of the display on the monitor 1, horizontal frequency, vertical frequency, clock frequency, etc. ¶ [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. JP 2016-31468 A by Saito et al. (“Saito”) in view of Chinese Pub. No. 20293001 U by Zhang (“Zhang”).

As to claim 8, Saito does not expressly teach the display device further comprising:
a protection circuit electrically connected to the control unit and the storage unit, the control unit providing a write-protection function to the storage unit via the protection circuit.
Zhang teaches a display device with a protection circuit electrically connected to the control unit and the storage unit, the control unit providing a write-protection function to the storage unit via the protection circuit (Zhang, the write-protect pin WP of chip 21 ground connection, chip 21 can be realized the function at line writing, namely can update the EDID information of storage in chip 21; And when the write-protect pin WP of chip 21 received high level signal, chip 21 can be realized writing protection function… control circuit 22 can be realized in the line writing function and realize switching between writing protection function by control chip 21. Figure 2, ¶ [0030]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saito’s control circuit to include Zhang’s write-protect pin with writing protection function because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Zhang’s write-protect pin with writing protection function permits prevention of modification or deletion of the image data.  This known benefit in Zhang is applicable to Saito’s control circuit as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Saito’s control circuit to include Zhang’s write-protect pin with writing protection function would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Zhang’s write-protect pin with writing protection function in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Saito, as modified by Zhang, teaches a write-protect pin electrically connected to the control unit and storage unit to provide a writing protection function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Pub. No. 2013/0117499 by Shao et al. teaches a write-protect circuit provided in a memory device.

U.S. Pub. No. 2018/0181362 by Kaneko teaches a multi-display system which configures a display layout based on user input menu selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691